Mb. Chief Justice Del Tobo
delivered the opinion of the court.
Mir & Ben brought this action against Agustín Seguróla to recover $400. It was alleged that the defendant had signed a promissory note acknowledging the debt. Segu-róla admitted the note in his answer, but alleged that the debt arose from the assignment of certain motion-picture films to be exhibited exclusively in Venezuela and that the contract made to that effect had been violated by the plaintiffs, causing the defendant damages in the sum of $500.
The case was tried in the municipal Court and decided against the plaintiffs. They appealed and after a trial de novo in the district court it was adjudged that the defendant should pay to the plaintiffs the $400 sued for and the plaintiffs should pay to the defendant $412 as damages.
The plaintiffs appealed to this court and. assigned in their brief that in their opinion the court erred in sustaining the counter-complaint.
In discussing this assignment of error the appellants refer only to a certain paragraph of the “ judgment7 ’ of the court from which it is deduced that the court was not in a position to determine the amount of the damages.
*566Tlae court said:
“From the evidence introduced the court finds that although, it is true that the defendant owes the plaintiffs the sum of $400 evidenced by the promissory note with interest thereon, it is also true ■ that the plaintiffs exhibited the films in question in violation of their contract with the defendant, causing him damages in the sum of $412, and it has been impossible to determine the specific amount.”
The wording of the paragraph is ambiguous. There must have been a clerical error. Perhaps the word “specific” should have been “claimed” or “specified” and referred to the complaint. It is not conceivable that the court should say that in view of the evidence examined it was not in a position to fix the amount of the damages, as the appellants iriaintain, when it actually did fix them at $412, a sum less than the $500 claimed.
The evidence is not included in the transcript. This error may be considered frivolous. The judgment appealed from must be

Affirmed.

Justices Wolf, Aldrey, Hutchison and Franco Soto concurred.